Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office Action

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-15, 17-22 of copending Application No. 16/916933 in view of Reid (US20180212829).

16/443133
16/916933
1. A method for controlling operations of a computer system, comprising: 
collecting, by at least one computing device of the computer system, information about events occurring in the computer system; 
performing automated ontogenesis operations by the at least one computing device using the collected information to
 determine a context of a given situation associated with the computer system using the stored ontogenetic knowledge, 
define parameters for a plurality of different sets of actions that could occur in the context of the given situation, and 
simulate the sets of actions to generate predicted consequences resulting from the performance of certain behaviors by nodes of the computer system; and 
using the parameters of at least one of the predicted consequences to control operations of the computer system.
1. A method for controlling operations of a computer system, comprising: 
collecting, by at least one computing device of the computer system, information about events occurring in the computer system; 
performing automated ontogenesis operations by the at least one computing device using the collected information to 
determine a context of a given situation associated with the computer system using the stored ontogenetic knowledge, 
define parameters for a plurality of different sets of actions that could occur in the context of the given situation, 
simulate the sets of actions to generate 
a set of simulation results defining 
predicted consequences resulting from the performance of certain behaviors by nodes of the computer system, 
select a best simulation result from the set of simulation results, and 
determine whether a system action specified by the best simulation result might cause an undesirable unintended consequence; 
determine whether performance of the system action will violate at least one of an ethical rule, a policy and a boundary condition, when a determination is made that the system action will not cause the undesirable unintended consequence, and determine whether an interrupt action has been taken, when a determination is made that performance of the system action will not violate the ethical rule, the policy and the boundary condition; and
using the parameters associated with the best simulation result to optimize control and performance of the computer system, when a determination is made that the interupt action has not been taken.  
using the parameters associated with the best simulation result to optimize control and performance of the computer system based on results of the comparing.

 11. A system, comprising:
a processor;
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method controlling operations of a computer system, wherein the programming instructions comprise instructions to:
collect information about events occurring in the computer system; 
perform automated ontogenesis operations using the collected information to determine a context of a given situation associated with the computer system, 
define parameters for a plurality of different sets of actions that could occur in the context of the given situation, and 
simulate the sets of actions to generate predicted consequences resulting from the performance of certain behaviors by nodes of the computer system; and 
use the parameters of at least one of the predicted consequences to control operations of the computer system.

12. A system, comprising:

 a processor; 
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for controlling operations of a computer system, wherein the programming instructions comprise instructions to: 

collect information about events occurring in the computer system; 
perform automated ontogenesis operations using the collected information to determine a context of a given situation associated with the computer system using stored ontogenetic knowledge, 

define parameters for a plurality of different sets of actions that could occur in the context of the given situation, and 

simulate the sets of actions to generate a set of simulation results defining predicted consequences resulting from the performance of certain behaviors by nodes of the computer system; 
select a best simulation result from the set of simulation results, and determine whether a system action specified by the best simulation result might cause an undesirable unintended consequence, 
determine whether performance of the system action will violate at least one of an ethical rule, a policy and a boundary condition, when a determination is made that the system action will not cause the undesirable unintended consequences, and determine whether an interrupt action has been taken, when a determination is made that performance of the system action will not violate the ethical rule, the policy and the boundary condition; and 

use the parameters associated with the best simulation result to optimize control and performance of the computer system, when a determination is made that the interrupt action has not been taken.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-15, 17-22 of copending Application No. 16/916933 except using the parameters of at least one of the predicted consequences to control operations of the computer system. However, Reid teaches using the parameters of at least one of the predicted consequences to control operations of the computer system ([0048] A number of such modifications can be considered … outcomes are judged, an optimum solution can be determined and implemented. [0049] At step S9 the future performance of the system is monitored over time and compared with the prediction. Thus the model can be validated and any deviation from the anticipated behaviour can be fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced (for next time). [0051] determined such that these can be addressed before deterioration becomes critical. The deterioration can be anticipated through monitoring). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the copending claims to include using the parameters of at least one of the predicted consequences to control operations of the computer system. One would be motivated to do so because in order to the future performance of the system is monitored over time and compared with the prediction. Thus the model can be validated and any deviation from the anticipated behaviour can be fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced (Reid, [0049]).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent US11088921 in view of Reid (US20180212829).

16/443133
US11088921
1. A method for controlling operations of a computer system, comprising: 
collecting, by at least one computing device of the computer system, information about events occurring in the computer system; 
performing automated ontogenesis operations by the at least one computing device using the collected information to
 determine a context of a given situation associated with the computer system using the stored ontogenetic knowledge, 
define parameters for a plurality of different sets of actions that could occur in the context of the given situation, and 
simulate the sets of actions to generate predicted consequences resulting from the performance of certain behaviors by nodes of the computer system; and 
using the parameters of at least one of the predicted consequences to control operations of the computer system.
1. A method for controlling operations of a computer system, comprising: 
collecting, by at least one computing device of the computer system, information about events occurring in the computer system; 
performing automated ontogenesis operations by the at least one computing device using the collected information to 
determine a context of a given situation associated with the computer system using a stored ontogenetic knowledge, define parameters for a plurality of different sets of actions that could occur in the context of the given situation, and 
simulate the sets of actions to generate a set of simulation results defining predicted consequences resulting from the performance of certain behaviors by nodes of the computer system, 
determining whether an intent of the behavior associated with each said predicted consequence is likely recognizable by a given entity; selecting the predicated consequences with intents of the behavior that are unlikely to be recognized by the given entity; determining a confidence value for each said simulation result that is associated with the selected predicted consequences, the confidence value indicating[[es]] a level of confidence that a successful outcome will result if one or more actions associated with the simulation result are performed by the computer system; analyzing the confidence values to identify a simulation result of the set of simulation results that is associated with the best confidence level; considering the identified simulation result as a best simulation result; comparing the confidence value for the best simulation result to a threshold value specified for a stimuli or impingement action associated with the best simulation result
using the parameters associated with the best simulation result to optimize control and performance of the computer system based on results of the comparing.
11. A system, comprising:
a processor;
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method controlling operations of a computer system, wherein the programming instructions comprise instructions to:
collect information about events occurring in the computer system; 
perform automated ontogenesis operations using the collected information to determine a context of a given situation associated with the computer system, 
define parameters for a plurality of different sets of actions that could occur in the context of the given situation, and 
simulate the sets of actions to generate predicted consequences resulting from the performance of certain behaviors by nodes of the computer system; and 
use the parameters of at least one of the predicted consequences to control operations of the computer system.

13. A system, comprising:
a processor;

a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for controlling operations of a computer system, wherein the programming instructions comprise instructions to:



collect information about events occurring in the computer system; 

perform automated ontogenesis operations using the collected information to determine a context of a given situation associated with the computer system using stored ontogenetic knowledge, define parameters for a plurality of different sets of actions that could occur in the context of the given situation, and 

simulate the sets of actions to generate a set of simulation results defining predicted consequences resulting from the performance of certain behaviors by nodes of the computer system; 
determine whether an intent of the behavior associated with each said predicted consequence is likely recognizable by a given entity; select the predicated consequences with intents of the behavior that are unlikely to be recognized by the given entity; determine a confidence value for each said simulation result that is associated with the selected predicted consequences, the confidence value indicating[[es]] a level of confidence that a successful outcome will result if one or more actions associated with the simulation result are performed by the computer system; 
analyze the confidence values to identify a simulation result of the set of simulation results that is associated with the best confidence level; and consider the identified simulation result as a best simulation result; compare the confidence value for the best simulation result to a threshold value specified for a stimuli or impingement action associated with the best simulation result; and use the parameters associated with the best simulation result to optimize control and performance of the computer system based on results from comparing the confidence value for the best simulation result to the threshold value.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent US11088921 except using the parameters of at least one of the predicted consequences to control operations of the computer system. However, Reid teaches using the parameters of at least one of the predicted consequences to control operations of the computer system ([0048] A number of such modifications can be considered … outcomes are judged, an optimum solution can be determined and implemented. [0049] At step S9 the future performance of the system is monitored over time and compared with the prediction. Thus the model can be validated and any deviation from the anticipated behaviour can be fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced (for next time). [0051] determined such that these can be addressed before deterioration becomes critical. The deterioration can be anticipated through monitoring). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the copending claims to include using the parameters of at least one of the predicted consequences to control operations of the computer system. One would be motivated to do so because in order to the future performance of the system is monitored over time and compared with the prediction. Thus the model can be validated and any deviation from the anticipated behaviour can be fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced (Reid, [0049]).
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 2 and 12:
	Claims 2 and 12 recites “wherein the context is defined by identities of individuals or data objects associated with the situation, behaviors of the individuals or data objects associated with the situation, objective or aims of the individuals or data objects associated with the situation, identities of vehicles associated with the situation, a purpose of vehicle operations, identities of nodes associated with the situation, behaviors of the nodes, a purpose of node operations, and means by which the situation was brought about“ renders the claims indefinite since it is not possible to define the meets and bounds of the claims. For examination purposes this was construed as “wherein the context is defined by at least one of identities of individuals or data objects associated with the situation, behaviors of the individuals or data objects associated with the situation, objective or aims of the individuals or data objects associated with the situation, identities of vehicles associated with the situation, a purpose of vehicle operations, identities of nodes associated with the situation, behaviors of the nodes, a purpose of node operations, and means by which the situation was brought about“.

Regarding to claims 12:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “by”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US20180212829).
NOTE: the citation of Reid rely on various embodiments. Thus, a 35 U.S.C. 103 rejection is suitable, as anticipation requires the reference to teach each and every element as set forth in the claim (See MPEP §2131 "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” … The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).

Regarding to claim 1:
Reid teaches A method for controlling operations of a computer system, comprising: 
collecting, by at least one computing device of the computer system, information about events occurring in the computer system ([0022] time series data 2′ are usage data… mobile phone call data records … usage records. Fig.  2 [0043] At step S1 time series data, hereinafter referred to as the data 2′, is retrieved and submitted to the modelling module 4); 
performing automated ontogenesis operations ([0022] time series data 2′ are usage data… mobile phone call data records … usage records [0043-0044] The data 2′ is analysed (step S2) using a machine learning technique … used is an unsupervised learning method, i.e. no human intervention is required beyond provision of the input time dependent data. Note: analysis phone-call/usage data using machine learning technique is performing automated ontogenesis operations) by the at least one computing device using the collected information to 
determine a context of a given situation associated with the computer system using the stored ontogenetic knowledge ([0022] time series data 2′ are usage data… mobile phone call data records … usage records [0045] The time dependent data 2′ … a geographical area. When running “training” scenarios, to enable the machine learning technique to establish its base line … this event data is used in step S3 to explain or validate the presence of certain anomalies or fluctuations in the data 2′. Note: data 2′ (phone call data records or usage records) is the stored ontogenetic knowledge; explain or validate the presence of certain anomalies or fluctuations is determine a context of a given situation)
define parameters for a plurality of different sets of actions that could occur in the context of the given situation ([0037] the event data may be further defined as historic data 6a″ …  future data 6b″. [0038] The apparatus 1 is configured … historical modelling portion 4a and a predictive modelling portion 4b. Internal data and historic data 6a being provided to the historical modelling portion 4a and future data 6b being provided to the predictive modelling portion 4b. Note: event data is actions; historic data, future data are parameters)
simulate the sets of actions to generate predicted consequences resulting from the performance of certain behaviors by nodes of the computer system (Fig. 2 [0043] Abnormal data may be represented by deviations. [0048-49] A number of such modifications can be considered and simulations undertaken (step S7) to result in a multiplicity of outcomes … an optimum solution can be determined and implemented … At step S9 the future performance of the system is monitored over time and compared with the prediction. Thus the model can be validated and any deviation from the anticipated behavior can be fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced) ; and 
using the parameters of at least one of the predicted consequences to control operations of the computer system ([0048] A number of such modifications can be considered … outcomes are judged, an optimum solution can be determined and implemented. [0049] At step S9 the future performance of the system is monitored over time and compared with the prediction. Thus the model can be validated and any deviation from the anticipated behaviour can be fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced (for next time). [0051] determined such that these can be addressed before deterioration becomes critical. The deterioration can be anticipated through monitoring)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Reid in various embodiments to further implement determine a context of a given situation associated with the computer system using the stored ontogenetic knowledge.  One would be motivated to do so because in order to improve better system and method network providers are exposed to risk when their customers' network experience suffers due to poor network performance (slow, intermittent, outages etc). Historical data sets exist containing previous incidents of such performance failure (Reid, [0056]).

Regarding to claim 3:
The method according to claim 1, wherein the operations of the computer system comprise modifying a cyber behavior model or mission plan (Fig.2 S8. “change system element to accommodate anticipated abnormalities (to avoid detrimental effects)”. Note: abnormalitie is cyber behavior)

Regarding to claim 4:
The method according to claim 1, further comprising determining relative values of the predicted consequences (Fig.2 S8-S9 “change system element to accommodate anticipated abnormalities (to avoid detrimental effects) … monitor/assess system to ensure it worked -> learn more, feedback loop.  [0136] decisions can be informed/supported by the system of the present invention to enhance flexibility, confidence and efficiencies to be achieved based on experiment outcome. [0049] performance of the system is monitored over time and compared with the prediction. Thus the model can be validated and any deviation from the anticipated behaviour can be fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced

Regarding to claim 5:
The method according to claim 4, further comprising selecting a predicted consequence from the predicted consequences which has a greatest or lowest value of all the relative values ([0160] a parameter that is recognised as being of interest. Selecting this parameter (step S13) is a decision to be made based on the desired outcome to be achieved … it is desirable to minimise risk to security of data retained on the network. Fig.2 S8-S9 “change system element to accommodate anticipated abnormalities … monitor/assess system to ensure it worked -> learn more, feedback loop. [0049] fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced. [0009] using the, or each, model in combination with extrapolated data to predict future variation. Note: the accuracy of the model to be further enhanced is a greatest value; feedback loop is the predicted consequences)
 
Regarding to claim 6:
The method according to claim 5, wherein the parameters associated with the selected predicted consequence are used to control operations of the computer system ([0022] internal data (data 2′) … of use of or activity undertaken. [0046] historical external event data 6a″ … deviation in future, predicted data.  [0048-0049] A number of such modifications can be considered and simulations undertaken (step S7) …  implemented by reconfiguring the system to reflect the options selected (step S8) …  the system is monitored over time and compared with the prediction … the model to be further enhanced. [0009] model in combination with extrapolated data to predict future variation. Note: internal data and history data is parameters; monitor over time is control operations)
.
Regarding to claim 7:
The method according to claim 1, further comprising determining whether an intent of behavior associated with each of the predicted consequences is recognizable by an adversary ([0043] The time varying data fluctuates over time describing peaks and troughs. The data 2′ is analysed (step S2) using a machine learning technique, in this embodiment, a statistical based anomaly detection technique … The technique is able to determine … Abnormal data may be represented by deviations … Such deviations in the data are recognised and identified. Note: a machine learning technique is an adversary)

Regarding to claim 8:
The method according to claim 7, further comprising selecting a predicted consequence from the predicted consequences with an intent of behavior that is unrecognizable by the adversary ([0005] it can be hard to ascertain the best resource allocation to achieve the most secure outcome. [0043] Such deviations in the data are recognised and identified as being outside some predefined variation in the data. [0160] a parameter that is recognised as being of interest. Selecting this parameter (step S13) is a decision to be made based on the desired outcome to be achieved … it is desirable to minimise risk to security of data retained on the network. [0040] a feedback loop 16, whereby, information may be routed back to further enhance the output).

Regarding to claim 9:
The method according to claim 8, wherein the parameters associated with the selected predicted consequence are used to control operations of the computer system (([0022] internal data (data 2′) … of use of or activity undertaken. [0046] historical external event data 6a″ … deviation in future, predicted data.  [0048-0049] A number of such modifications can be considered and simulations undertaken (step S7) …  implemented by reconfiguring the system to reflect the options selected (step S8) …  the system is monitored over time and compared with the prediction … the model to be further enhanced. [0009] model in combination with extrapolated data to predict future variation. Note: internal data and history data is parameters; monitor over time is control operations)

Regarding to claim 10:
The method according to claim 1, further comprising:
detecting a change in data indicating that a certain event occurred in the computer system ([0043] the data 2′, is retrieved and submitted to the modelling module 4 for review and assessment. The time varying data fluctuates over time describing peaks and troughs. The data 2′ is analysed (step S2) using a machine learning technique, in this embodiment, a statistical based anomaly detection technique); and
controlling operations of the computer system to cause the certain event to occur again so that more data is elicited which is useful for uncovering a meaning of the change in data (S8-S9 “change system element to accommodate anticipated abnormalities … monitor/assess system to ensure it worked -> learn more, feedback loop. [0049] At step S9 the future performance of the system is monitored over time and compared with the prediction … fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced. [0009] using the, or each, model in combination with extrapolated data to predict future variation).
Regarding to claim 11:
	[Rejection rationale for claim 1 is applicable].

Regarding to claim 13:
	[Rejection rationale for claim 3 is applicable].

Regarding to claim 14:
	[Rejection rationale for claim 4 is applicable].

Regarding to claim 15:
	[Rejection rationale for claim 5 is applicable].

Regarding to claim 16:
	[Rejection rationale for claim 6 is applicable].

Regarding to claim 17:
	[Rejection rationale for claim 7 is applicable].

Regarding to claim 18:
	[Rejection rationale for claim 8 is applicable].

Regarding to claim 19:
	[Rejection rationale for claim 9 is applicable].

Regarding to claim 20:
	[Rejection rationale for claim 10 is applicable].

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US20180212829) in view of Ricci (US 20130145482)

Regarding to claim 2:
Reid teaches The method according to claim 1, wherein the context is defined by identities of individuals or data objects associated with the situation ([0034] communication events. [0037] the event data may be further defined as historic data 6a″ …  future data 6b″. [0038] configured … historical modelling portion 4a and a predictive modelling portion 4b …. Note: history/future/predict is situation; event data is objects), behaviors of the individuals or data objects associated with the situation ([0037] the event data may be further defined as historic data 6a″ …  future data 6b″. [0038] configured … historical modelling portion 4a and a predictive modelling portion 4b …. Note: history/future/predict is situation; event data is objects), objective or aims of the individuals or data objects associated with the situation ([0037] the event data may be further defined as historic data 6a″ …  future data 6b″. [0038] configured … historical modelling portion 4a and a predictive modelling portion 4b …. Note: history/future/predict is situation; event data is objects), identities of nodes associated with the situation ([0038] is configured such that data from the first and second data stores 2, 6, can be received by a modelling module 4. [0029] The second data store 6 …  communication IDs … phone numbers … IP addresses etc [0022] identifying, describing and predicting the behaviours or activities of a network and users of the network), behaviors of the nodes ([0038] is configured such that data from the first and second data stores 2, 6, can be received by a modelling module 4. [0049] any deviation from the anticipated behaviour can be fed back 16 into the analytical module 4 to allow the machine learning and therefore the accuracy of the model to be further enhanced), a purpose of node operations ([0043] The technique is able to determine how “normal” data is represented and also, therefore, what constitutes “abnormal” data. Abnormal data may be represented by deviations in the time dependent data with respect to a “normal” bulk fluctuation in that data), and means by which the situation was brought about (Fig. 2, S2 “statically based anomaly detection, identified what normal/abnormal look like”. [0043] determine how “normal” data is represented and also, therefore, what constitutes “abnormal” data. Abnormal data may be represented by deviations in the time dependent data with respect to a “normal” bulk fluctuation in that data).
Reid does not teach identities of vehicles associated with the situation, a purpose of vehicle operations
Ricci teaches identities of vehicles associated with the situation (Ricci [0029] vehicles [0316] creating data structures in the memory of the computational component containing a serial number or vehicle identification number of the vehicle. [0328-0329] receives … signal warning of an actual or potential malfunction … the signal is forwarded to a manufacturer or repair service vendor that compares the reported fault and vehicle-specific parameters … to the maintenance and/or fault history… diagnostic information and/or diagnosed cause of the warning signal), a purpose of vehicle operations ([0328-0329] receives … signal warning of an actual or potential malfunction … the signal is forwarded to a manufacturer or repair service vendor that compares the reported fault and vehicle-specific parameters … to the maintenance and/or fault history… diagnostic information and/or diagnosed cause of the warning signal).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Ricci and apply them on the teachings of Reid to further implement identities of vehicles associated with the situation, a purpose of vehicle operations.  One would be motivated to do so because in order to improve better system and method to provide forwarded to a manufacturer or repair service vendor that compares the reported fault and vehicle-specific parameters to the maintenance and/or fault history to diagnostic information and/or diagnosed cause of the warning signal (Ricci, [0316][0328-0329].

Regarding to claim 12:
	[Rejection rationale for claim 2 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449  

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449